DETAILED ACTION
	This office action is in response to the amendment filed on 27 August 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, please note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 1-12 are currently pending: 1-12 have been amended.
Information Disclosure Statement
	The information disclosure statement submitted on 16 September 2021 has been reviewed and considered by the examiner.
Response to Amendment
	Applicant’s arguments (see REMARKS filed on 27 August 2021), with respect to the rejection of claims 1 and 2 under 35 USC §102(a)(1)/102(a)(2), and the rejection of claims 3-12 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of amended claims 1-12.
	In view of changes made to claim 11 in response to issues raised in a previous Office Action, the objection to claim 11 is withdrawn.
	Further, in view of arguments concerning the claimed ‘lens calibrator’, wherein Applicants have stated on the record their ‘lens calibrator’ is to be interpreted as a hardware element (see pp. 8-9 of Applicants’ remarks), limitations of claim 5 are no longer being interpreted under 35 USC § 112(f), and consequently, the rejection of claim 5 under 35 USC §112(b) is, hereby, withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 12 are rejected under U.S.C. 103 as being unpatentable over Riguer et al (US 2021/0089119 A1; Riguer), in view of Brannan R. (US 2021/0278678 A1; Brannan).
RE Claim 1, Riguer discloses a display system (Riguer: fig. 1, providing an illustration of an exemplary display system 100; [0014], “In one implementation, system 100 includes transmitter 105, channel 110, receiver 115, and head-mounted display (HMD) 120”), comprising:

    PNG
    media_image1.png
    426
    872
    media_image1.png
    Greyscale

an operation device receiving a status information and a display image (Riguer: fig. 1, illustrating information signal sent from ‘eye-tracking sensor’ 140 to ‘transmitter’ 105 (operation device); [0015], ‘transmitter’ 105 (operation device) receives a video sequence, [0021], ‘eye-tracking’ sensor 140 sends status information (e.g., eye saccade/gaze information) to ‘transmitter’ 105), and analyzing the display image according to the status information to generate a foveal image, a background image, and positioning information corresponding to the foveal image (Riguer: [0018-0019], “the locations of foveal regions 130R and 130L within the right and left half frames, respectively, are determined based on one or more eye-tracking sensors 140 within HMD 120. In this implementation, the eye tracking data is provided as feedback to transmitter 105 and optionally to the rendering source of the VR video ... transmitter 105 sends mask metadata to receiver 115 specifying how the multiple regions should be combined to create a final, composite image for the frame”; please note, by generating a transport layer, comprised of a high-resolution foveal region, a background image, and metadata, for assembling the multiple regions, Riguer implicitly analyzes the display image according to status (e.g., eye/gaze) information); and
a display device coupled to the operation device (Riguer: fig. 1, illustrating ‘HMD’ 120 (display device) coupled with ‘transmitter’ 105 (operation device)), and being configured to: detect eyeball status of a user to generate the status information (Riguer: [0018], “the locations of foveal regions 130R and 130L within the right and left half frames, respectively, are determined based on one or more eye-tracking sensors 140 within HMD 120 … the eye tracking data is provided as feedback to transmitter 105 and optionally to the rendering source of the VR video”); receive the foveal image, the background image, and the positioning information 
enlarge the background image to generate an enlarged background image (Riguer: fig. 7, illustrating ‘low-resolution background image’ 705 → ‘scale’ → enlarged background image portion of final image 715, fig. 8, ‘scale background’ 815A; [0020, 0044], “Receiver 115 scales the background image based on this received scaling attribute ... background image 805A is scaled as indicated by block 815A”), and incorporate the foveal image into the enlarged background image to generate an output image according to the positioning information (Riguer: fig. 7, illustrating ‘high-resolution foveated image’ 710 combined with scaled ‘low-resolution background image’ 705 to obtain final image 715; [0020], “Receiver 115 blends the foveal regions with the background image based on the received mask metadata ... The background image scaling attribute indicates how much the background image should be scaled by receiver 115 before blending with the foveal region(s). Receiver 115 scales the background image based on this received scaling attribute”).
Yet, even though Riguer already teaches,
Brannan (in the field of foveated rendering) also discloses receive a foveal image, a background image, and positioning information (Brannan: fig. 8, ‘receive low resolution background image (e.g., background image), high resolution foreground image (e.g., foveal image), and supporting data’ 830 (e.g., positioning information)).
However, although Riguer does not expressly teach,
Brannan discloses wherein, an operation device sequentially transmits the background image, the positioning information, and the foveal image as a sequence to the display device (Brannan: fig. 8, ‘remote computer’ 804 (device for transmitting data as a sequence) and ‘send low resolution background image, high resolution foreground image, and supporting data’ 826 → ‘receive low resolution background image, high resolution foreground image, and supporting data’ 830 on ‘end user device’ 802 (device comprising a display); [0051], “the remote computer 804 sends the low resolution background image, the high resolution foreground image, and supporting data to combine these images to the end user device 802 ... The supporting data includes compositing position and size information about the images to enable the proper compositing of these two images (including their sizing and positioning) by 
	Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Brannan’s operation device configured to sequentially transmit a low resolution background image, support data, and a high resolution foreground image as a sequence to a display device with Riguer’s display system comprising a background image, positioning information, and a foveal image so the combined Riguer, modified by Brannan, display system can have an operation device sequentially transmit the background image, the positioning information, and the foveal image as a sequence to the display device. Further, the motivation combining Brannan’s device operational to transmit data in a sequential fashion with Riguer’s display system would have been to simplify the circuitry and the procedure for transmitting data between devices as well as improve bandwidth usage of data networks (Brannan, [0042).
RE Claim 2, Riguer/Brannan teaches the display system as described in claim 1, and Brannan in addition discloses an embodiment, wherein the operation device combines the foveal image, the background image, and the positioning information into combination information in a form of an image, and transmits the combination information to the display device (Brannan: fig. 7, illustrating components ‘rendering application’ 722, ‘low resolution background images’ 724 (e.g., background image), ‘high resolution foreground images’ 726 (e.g., foveal image), ‘supporting data’ 728 (e.g., positioning data), ‘data network’ 730, and ‘end user device’ 710 for transmitting a combined image to a display device; [0041], “The data communications from the computer system 720 involve, for example, transmissions of low resolution background images 724, high resolution foreground images 726, and supporting data 728. Such images are rendered by the remote computer 720 based on the gaze data 716 and/or orientation data 718. The supporting data 728 includes description of the foveal region among other data needed for the end user device 710 to generate and present final images 
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Brannan’s method wherein the operation device combines the foveal image, the background image, and the positioning information into combination information in a form of an image, and transmits the combination information to the display device with Riguer/Brannan’s display system as a way to distribute the processing load among various devices and therein reduce the wear-and-tear on individual devices.
RE Claim 3, Riguer/Brannan discloses the display system as described in claim 1, and Riguer also teaches the operation device comprises: a processing unit analyzing the display image according to the status information to generate the foveal image, the background image, and the positioning information (Riguer: ); and
Brannan implicitly discloses a communication interface transmitting the foveal image, the background image, and the positioning information to the display device (Brannan: fig. 7, illustrating a ‘remote computer’ 720 communicatively coupled with an ‘end user device’ 710 via ‘data network’ 730; [0039], “The data network 730 communicatively couples the end user device 710 and the remote computer 720”).
	Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Brannan’s communication interface with Riguer’s, modified by Brannan’s, display system in order to simplify circuitry and processing (sending data over a single data stream instead of multiple data streams) of data for transmission between devices as well as improve bandwidth usage of data networks (Brannan, [0042).
RE Claim 4, Riguer/Brannan teaches the display system as described in claim 3, and further Brannan implicitly discloses the communication interface communicates with the display device in a wired or wireless manner (Brannan: [0042], “the data network 730 includes the Internet and/or a private network, is wireless and/or wired, and/or uses point-to-point, broadcast, unicasts communications, and/or other protocols”; please note, since Brannan’s ‘data network’ 730 can be either a wired or wireless network, Brannan implicitly teaches the communication interface communicates in a wired/wireless manner).
Therefore, before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Brannan’s communication interface 
RE Claim 12, Riguer/Brannan teaches the display system as described in claim 1, and Riguer also discloses wherein a resolution of the foveal image is higher than a resolution of the background image (Riguer: abstract, “The images include at least a foveal region image corresponding to a gaze direction of the eye and a background image which is a lower-resolution image with a wider field of view than the foveal region image”).

	Claim 5 is rejected under U.S.C. 103 as being unpatentable over Riguer, in view of Brannan, and further in view of  Patel N. (US 9,837,043 B1; Patel).
RE Claim 5, Riguer/Brannan discloses the display system as described in claim 3, and Riguer in addition teaches the operation device further comprises: a graphics processing unit coupled to the processing unit (Riguer: fig. 2, ‘graphics information’ → ‘foveated rendering unit’ 210 (implied graphics processing unit – GPU – since processing is applied to graphics information); [0023], disclosing that other units (e.g., eye saccadic prediction, encoder, etc.) may be implemented using processor(s); please note, since Riguer’s graphics processing unit and other processor(s) are located in their transmitter, said graphics processing unit and other processor(s) are interpreted as ‘coupled’ – i.e., exchange information, share a common bus, etc.), and performing image processing on the foveal image and the background image (Riguer: [0015], “transmitter 105 receives a video sequence to be encoded and sent to receiver 115 ... In order to reduce the amount of data transferred … Each stream of the multi-stream sequence corresponds to a different image generated at a different resolution” (image processing to generate a foveal stream and a background stream of different resolutions)); and
even though Riguer/Brannan does not appear to expressly teach,
Patel (in the same field of endeavor) discloses a lens calibrator to compensate an image according to lens aberration information of a display device (Patel: col. 5:41-49, “In some embodiments, the lens spacing and distortion values are stored in the tag 106 as configurations parameters that may be transmitted to the mobile device 104 for use in rendering virtual-reality images. The mobile device uses received configuration parameters in its rendering process to reverse the distortion, such that rendered images and video are calibrated with after the rendering process).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Patel’s lens calibrator for compensating an image according to lens aberration information of a display device with Riguer/Brannan’s display system comprising a foveated render unit GPU for generating a foveal image, a background image, and positioning information before using a processor to encode the generated images so the combined Riguer/Brannan/Patel display system can have an operation device further comprising a lens calibrator coupled between the processing unit and the graphics processing unit, and compensating for the foveal image, the background image, and the positioning information according to lens aberration information of the display device. In addition, the motivation for combining Patel’s lens calibrator with Riguer’s display system would have been to reduce the effects of lens distortion introduced during the manufacture of said lenses (Patel, col. 5).

	Claims 6-9 and 11 are rejected under U.S.C. 103 as being unpatentable over Riguer, in view of Brannan, and further in view of Morein S.L. (US 2019/0122642 A1; Morein).
RE Claim 6, Riguer/Brannan teaches the display system as described in claim 1, and in addition Riguer discloses the display device comprises: an eyeball tracker configured to detect the eyeball status of the user (Riguer: [0018], disclosing eye tracking sensors within HMD 120 for tracking eye ‘saccade’/gaze information of a user, and [0028], discussing the use of detected eye saccade information to make predictions where an eye gaze will be at the end of the saccade);
enlarging the background image to generate the enlarged background image (Riguer: [0020, 0044], “Receiver 115 scales the background image based on this received scaling attribute ... background image 805A is scaled as indicated by block 815A”), and incorporating the foveal image into the enlarged background image according to the positioning information to generate a display driving signal (Riguer: [0020], “Receiver 115 blends the foveal regions with the background image based on the received mask metadata ... 
Brannan implicitly teaches an interface circuit communicating with the operation device, and being configured to receive the foveal image, the background image, and the positioning information (Brannan: fig. 8, ‘remote computer’ 804 (operation device) and ‘send low resolution background image, high resolution foreground image, and supporting data’ 826 → ‘receive low resolution background image, high resolution foreground image, and supporting data’ 830 on ‘end user device’ 802 (device comprising an interface circuit, in communication with ‘remote computer’ 804, configured to receive ‘low resolution background image (e.g., background image), high resolution foreground image (e.g., foveal image), and supporting data’ 830 (e.g., positioning information)); please note, since data and image content is transmitted between devices, Brannan implicitly discloses a display device comprising an interface circuit for communicating with an operation device).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Brannan’s interface circuit, configured to receive a high resolution foreground image, a low resolution background image, and supporting data with Riguer/Brannan’s display system in order to speed up the transmission of data between devices since hardware circuitry is usually faster than relying on software means to transmit data.
Still, although Riguer/Brannan does not appear to expressly teach,
Morein (in the field of foveal compression) discloses a display device comprising: a display driver for generating a display driving signal (Morein: fig. 2, ‘HMD device’ 220 including ‘display driver’ 222; [0054], “the HMD device 220 may include a display driver 222 coupled to a display 224 ... The display driver 222 may generate one or more pixel control signals 205, based on the received display data 204, to update the pixel elements of the display 224”), and
a display panel coupled with the display driver, and generating an output image according to the display driving signal (Morein: [0054, 0056], “the HMD device 220 may include a display driver 222 coupled to a display 224 ... The display driver 222 may generate one or more pixel control signals 205, based on the received display data 204, to update the pixel elements of the display 224. As described above, the display data 204 may correspond to 
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Morein’s display driver with Riguer’s, modified by Brannan’s, display system, with the expected benefit of speeding up the processing of image information by implementing the functions of driving a display using a display driver.
RE Claim 7, Riguer/Brannan/Morein discloses the display system as described in claim 6, and Brannan further implicitly teaches the interface circuit is coupled to the operation device in a wired or wireless manner (Brannan: [0042], “the data network 730 includes the Internet and/or a private network, is wireless and/or wired, and/or uses point-to-point, broadcast, unicasts communications, and/or other protocols”; please note, since Brannan’s ‘data network’ 730 can be either a wired or wireless network, Brannan implicitly teaches the interface circuit is coupled with the operation device in a wired/wireless manner).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Brannan’s coupling of an interface circuit to an operation device in a wired/wireless manner with Riguer/Brannan/Morein’s display system in order to increase the flexibility of the combined system by enabling communications between the operation device and a display device in either a wired manner or a wireless manner.
RE Claim 8, Riguer/Brannan/Morein teaches the display system as described in claim 6, and Riguer/Brannan/Morein also discloses the interface circuit is further configured to transmit the status information to the operation device (Riguer: [0021], “In one implementation, the information about an eye saccade for image shifting ... is transmitted from eye-tracking sensor(s) 140 to transmitter 105 using sideband communication interface 145”).
RE Claim 9, Riguer/Brannan/Morein discloses the display system as described in claim 6, and Morein also discloses an interface circuit  (Morein: [0027], “The techniques described herein may be implemented in hardware, software, firmware, or any combination thereof ... Any features described as modules or components may also be implemented together in an integrated logic device” (according to Morein, therefore, his interface circuit may comprise an eyeball information generating circuit coupled to an eyeball tracker, a bridge circuit coupled to a display driver, and a wireless signal transceiver circuit coupled to the)) comprises: an eyeball information generating circuit coupled to the eyeball tracker, and generating the status information according to the eyeball status of the user (Morein: fig. 2, ‘sensors’ 226 (eyeball information generating circuits); [0034], “the HMD device 120 may track the user's head and eye movements to display a portion of the image, coinciding with a fixation point of the user (e.g., foveal region)”, [0039], “the HMD device 220 may include one or more sensors 226 configured to track the user's head and/or eye position. Sensor data 206 describing the user's head and/or eye position may be fed back to the host device 210 (e.g., via the communication link)” (sensor data 206 comprises status information of eyeball status of a user));
a bridge circuit coupled to the display driver, and being configured to provide combination information formed according to the foveal image, the background image, and the positioning information (Morein: fig. 6A, ‘bridge integrated circuit’ 604; [0074], disclosing that bridge circuit may function as a ‘display driver’ and also provide combination information, as recited, to a display or to display(s); please note, since Morein’s bridge circuit can perform the functions of a display driver, said bridge circuit is implicitly coupled with a display driver); and
a wireless signal transceiver circuit coupled to the eyeball information generating circuit and the bridge circuit, and performing wireless communication with the operation device (Morein: fig. 1, comprising a dual-direction ‘communication link’ 105 (implying that Morein’s ‘communication link’ can operate as a ‘transceiver circuit’) coupling his host/operation device with an HMD device, fig. 2, illustrating a ‘display driver’ 222 and eye tracking ‘sensors’ 226 as part of ‘HMD device’ 220, fig. 6A, showing ‘bridge integrated circuit’ 604 as part of ‘HMD device’ 602; [0033], disclosing ‘communication link’ 105 may be wireless).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Morein’s interface circuit, comprising an eye movements circuit, a bridge circuit coupled with a display driver, and a wireless transceiver circuit coupled with the aforementioned circuits, with Riguer/Brannan/Morein’s display system in order to speed up the processing of image information for display on their display panel.
RE Claim 11, Riguer/Brannan discloses the display system as described in claim 1, and even though Riguer/Brannan does not expressly teach,
Morein discloses a display driver sets a coordinate value of a set point of the foveal image according to the positioning information, and incorporates the foveal image into the enlarged background image according to the coordinate value of the set point to generate the display image (Morein: [0056], “The display driver 222 may also identify the coordinate(s) of the foveal region of the FOV image 202 based on the relative location of the FOV image 202 and/or foveal image 203 in the received frame buffer image ... The display driver 222 may then upscale the FOV image 202 to the resolution at which it is to be rendered on the display 224 ... display driver 222 may merge the foveal image 203 with the FOV image 202 as an overlay in the foveal region (e.g., using the identified foveal coordinate) to produce a combined image”).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Morein’s method of using a display driver to incorporate the foveal image into an enlarged background image, according to a coordinate value of a set point, to generate a display image with Riguer/Brannan’s display system, with the expected benefit of having more control over placement of the foveal image since the display driver can use coordinate value(s) to place the foveal image in a precise location within the background image.

	Claim 10 is rejected under U.S.C. 103 as being unpatentable over Riguer, in view of Brannan, and Morein, and further in view of Watanabe et al (US 2004/0114601 A1; Watanabe).
RE Claim 10, Riguer/Brannan/Morein teaches the display system as described in claim 9, but Riguer/Brannan/Morein fails to expressly disclose wherein when the bridge circuit and the eyeball information generating circuit are coupled to the operation device in a wired manner, the wireless signal transceiver circuit is turned off; and when connections of the bridge circuit and the eyeball information generating circuit with the operation device are disconnected, the wireless signal transceiver circuit is activated to perform wireless communication.
Nonetheless, Watanabe (in the field of device communication functions) teaches the concept wherein when a wired connection is detected, a wireless connection is disabled, and when the wired connection is disconnected, the wireless connection is enabled (Watanabe: fig. 6, ‘automatic changeover’; [0036], “The monitor module 201 realizes a network monitor Function ... The monitor module 201 detects a change in the network environment for a wired or wireless network. Specifically, the monitor module 201 notifies diagnosis module 203 of a status of the 
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Watanabe’s method of handling changes in communication operations between wired connections and wireless connections with Riguer/Brannan/Morein’s display system, comprising a bridge circuit and eyeball information generating circuit in communication with an operation device, in order to provide the flexibility of using the combined Riguer/Brannan/Morein/Watanabe display system in either a wired fashion (faster response time, more reliable transfer of image data) or a wireless fashion where users have the freedom to move around an environment without the constraint of being physically tied to the operation device.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but, respectfully, are moot in view of the new ground(s) of rejection necessitated by amendment. In particular, new prior art reference Brannan (2021/0278678 A1), in combination with previously cited prior art, is now relied upon for amended limitations.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F VALDEZ whose telephone number is (571)270-3744.  The examiner can normally be reached M-F: 0730-1600 hrs EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611